DETAILED ACTION
This office action is responsive to the amendment and Request for Continued Examination filed March 11, 2021. By that amendment, claims 1, 5, 6, 11, and 20 were amended and claim 4 was canceled. Claims 1-3, and 5-20 are presently pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021, has been entered.
 Response to Arguments
The amendment to claims 1, 11 and 20 has overcome the outstanding rejection of all claims under 35 USC 112(a). 
Applicant’s arguments with respect to claim(s) 1-3 and 5-20 have been considered but are moot because the new ground of rejection does not rely on the combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. There were no particular arguments except to state that the rejection was improper in view of the newly added limitations – which examiner generally agrees with. As a result of further considering the newly 
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 is considered to be essentially non-further limiting of claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 11 and 20 each teach the limitation “for enhanced contouring”. It is unclear, as claimed, compared to what this enhancement is being assessed or measured. Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaelblein et al. (US 2007/0233113 A1) in view of Weiner et al. (US 2017/0164990 A1) and Cremer et al. (US 2017/0215931 A1).
Regarding claims 1-3 and 10, Kaelblein teaches a bone stabilization plate 40 as at fig. 1. The plate includes an elongate body 70 extending from a first end (right in fig. 1) to a second end (left in fig. 1) along a longitudinal axis. The elongate body 70 defining a plurality of screw holes 20/30 therethrough. The plate includes first and second ears (portions connecting 90 to the plate) extending laterally from the second end of the elongate body 70 relative to the longitudinal axis. The plate includes a first tine 90 extending from the first ear and a second tine 90 extending from the second ear (bent at an angle of 90 degrees relative to the longitudinal axis of the elongate body as in fig. 1), the first and second tines each terminating at a sharp point. The plate includes a groove laterally separating the first and second ears from each other (choosing one of the grooves between 90 and the first hole 20 at second end), the groove longitudinally extending a distance from the second end toward the first end such that the deepest point of the groove is at a position which is closer to the first end than the screw holes of the ears for enhanced contouring: 
the first hole 20 is considered to be in a third ear, middle ear. The grooves between the three ears meet the claimed sizes. 

	Weiner teaches a plate of many embodiments, including, for example, figs. 18 and 27. These various embodiments teach that it is known to terminate a second end of a plate with a single ear (fig. 18, bottom region 124) or with two ears (fig. 27, bottom region 224). 
	It would have been obvious to one with ordinary skill in the art at the time of the invention to form the second end of Kaelblein to include two ears with screw holes as suggested by Weiner, in order to optimize the Kaelblein device for use in a particular location, such as the Talo-navicular joint [0079]. One would have done so by duplicating the ear including the screw hole 20 at the second end of Kaelblein and positioning the second hole next to the first screw hole 20 with a gap therebetween. 
	The combination of Kaelblein and Weiner continues to fail to teach a k-wire hole disposed between each of the screw holes of the elongate body 70. Kaelblein does teach that it is known to include apertures for k-wires [0044].
	Cremer teaches an arrangement as at fig. 2 (and in “prior art” fig. 1) in which a plate includes k-wire holes 24 positioned between screw holes. 
	It would have been obvious to one with ordinary skill in the art at the time of the invention to add a k-wire hole 24 between the holes 20/30 of the Kaelblein plate based on the teachings of Cremer and Kaelblein. One would have done so in order to ease handling of the plate relative to the bone prior to insertion of screws through the screw holes. 
Regarding claim 5, as can be seen at fig. 1 of Kaelblein, the groove is deeper than a radius of the screw hole in the ear – and both ears as modified in view of the combination of references. 
Regarding claim 6, as best seen at fig. 3B of Kaelblein, the groove has a first width proximate the elongate body 70 and a second width greater than the first width proximate the first and second tines 90 (width of the groove comes to zero at junction with the body 70). 
Regarding claim 7, Kaelblein includes scalloped edges on sculpted edges 25 of the plate as at fig. 1.
Regarding claim 8, in the proposed combination with Cremer, the k-wire holes will occur in narrowed portions of the scalloped edges. 
Regarding claim 9, one of the narrowed portions of the sculpted edge 25 can be considered an indentation where the first and second ears meet the elongated body in the combination. 
Claims 11-20 are considered essentially duplicative of claims 1-3 and 5-9, with minor distinctions, or limitations rejected, above, in dependent claims now being found in the independent claims. In particular, claims 11-12 are considered to be essentially a reworded version of claim 1 and is rejected for the same reasons; claims 12-19 correlate with claims 2, 3, 5, 7, 9, and 10, respectively, and are rejected for the same reasons; Claim 20 is considered to be a combination of claims 1 and 6-8 and is considered to be rejected for the same reasons as those claims are rejected. 
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799